                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

RONALD PAUL KNOWLES,                               )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )        NO. 1:19-cv-00069
                                                   )
ROBYN DELL FINLEY, et al.,                         )        JUDGE CAMPBELL
                                                   )        MAGISTRATE JUDGE HOLMES
     Defendants.                                   )

                                              ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

24), which was filed on November 15, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends that this action be dismissed for lack of subject matter jurisdiction

and because of the domestic relations exception to jurisdiction. The Magistrate Judge further

recommends that Defendants’ Motion to Dismiss (Doc. No. 20) be granted to the extent that it

raises these jurisdictional issues. On August 29, 2019, the Magistrate Judge ordered Plaintiff to

show cause by September 13, 2019, as to why his lawsuit should not be dismissed for lack of

subject matter jurisdiction. (Doc. No. 14). Plaintiff has not responded to the show cause order or

Defendants’ Motion to Dismiss. Although the Report and Recommendation advised the parties

that any objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, Defendants’ Motion to Dismiss (Doc. No. 20) is GRANTED,

and this action is dismissed for lack of subject matter jurisdiction.

         It is so ORDERED.

                                                           ________________________________
                                                           WILLIAM L. CAMPBELL, JR.
                                                           UNITED STATES DISTRICT JUDGE
